The facts are stated in the majority opinion. The law applicable to the case is stated in McClelland v. Bishop, 42 Ohio St. 113, in the fourth paragraph of the syllabus, as follows:
"Where there is a series of negotiable notes in the usual form, for distinct sums of money, payable at distinct and specified times in the future, with a mortgage to secure each, according to its tenor and effect, which contains a stipulation that if default be made in the payment of any one, `then each and all should fall due, and this mortgage to become absolute as to all said notes remaining unpaid at the happening of such default.'Held, that such stipulation relates to the remedy by foreclosure or other proceedings under the mortgage, and upon such default the mortgage may be foreclosed for the whole debt. It is a stipulation for the advantage of the mortgagee, and of full force as to a remedy on the mortgage, but does not operate to vary or extinguish the obligations expressed on the face of the notes themselves for general purposes."
This pronouncement of the law has never been questioned or overruled by any subsequent decision. The majority opinion seems to rather approve the law as *Page 338 
pronounced in some Appellate Court decisions, as stated in the opinion, and holds the case of McClelland v. Bishop, supra, not applicable or controlling. However, I am not able to differentiate the law applicable to the instant case from that applicable in the case of McClelland v. Bishop. The pronouncement of the law in McClelland v. Bishop is a binding authority upon this court, and is applicable to the case here under consideration. The judgment of the Court of Common Pleas should be affirmed.